DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riki (JP4370895 B2), as cited by Applicant.
Regarding claim 1, Riki discloses a baffle plate (Fig. 2, 21) including a curved portion (Fig. 2, bottom curved portion of 21b) to surround a heat generation source (Fig. 2, 9) of a vehicle (Fig. 1, 1) from behind, when disposed in the vehicle, and an extending 5portion (Fig. 2, 22) continuous from the curved portion and extending upward, when disposed in the vehicle, wherein the baffle plate is 
As to claim 2, Riki discloses wherein 15the baffle plate (21) has an upper fixing portion (Fig. 3, 26) fixed to a vehicle body member (Fig. 1, 2), and a discharge port portion (Fig. 1, 8 and 22) adjacent to the upper fixing portion for discharging heated air to the outside, wherein the discharge port portion is provided so as to protrude outward relative to other adjacent portions (the 8th paragraph on page 2 of the translation of Riki teaches “high-temperature air in the engine room is discharged to the bottom of the vehicle body through the duct portion”, i.e. heated air is discharged to the outside).
Regarding claim 3, Riki discloses 20wherein the discharge port portion increases in size in the vehicle width direction with distance from a front end, when disposed in the vehicle, of the curved portion to the extending portion (Fig. 10 illustrates an increase in the discharge port 22 size in the width direction).  
As to claim 5, Riki discloses wherein the baffle plate has an intermediate fixing portion (Fig. 3, 25) fixed to the lower dash panel (4).  
Regarding claim 8, Riki discloses 5wherein the lower fixing portion is provided so as to face a space between an engine (Fig. 1, 5) and the lower dash panel (Fig. 1 illustrates the lower fixing portion facing the spaced area between 5 and 4).  
As to claim 9, Riki discloses wherein the curved portion (Fig. 2, 21b) and the extending portion (Fig. 2, 22) are held by the lower fixing 10portion (Fig. 2, 21a), the intermediate fixing portion (Fig. 3, 25), and the upper fixing portion (Fig. 3 illustrates the connection of 21b and 22 by 21a, 25 and 26).  
Allowable Subject Matter
Claims 4, 6-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schweiggart et al. (US 2009/0075041 A1) disclose a vehicle engine room with a heat shield that curves around a turbocharger to shield it and facilitate the discharge of high temperature air.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/February 12, 2021
/Joseph D. Pape/Primary Examiner, Art Unit 3612